Acknowledgments
1. 	Accordingly claims 32-51 remain pending.
2.	Claims 1-31 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220711, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claims 32-51 are allowed.

Reasons for Allowance
6.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2004/0243520 to Bishop) which discloses a system and method for conducting electronic commerce are disclosed. In various embodiments, the electronic transaction is a purchase transaction. A user is provided with an intelligent token, such as a smartcard containing a digital certificate. The intelligent token suitably authenticates with a server on a network that conducts all or portions of the transaction on behalf of the user. In various embodiments a wallet server interacts with a security server to provide enhanced reliability and confidence in the transaction. In various embodiments, the wallet server includes a toolbar. In various embodiments, the digital wallet pre-fills forms. Forms may be pre-filled using an auto-remember component.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 32, 39 and 46, specifically the combination of steps of determining, by the digital wallet on the user computing device, that the merchant website is authentic prior to establishing a network connection using the defined messaging protocol between the merchant website and the digital wallet on the user computing device; based on a determination that the merchant website is authentic, establishing the network connection between the merchant website and the digital wallet on the user computing device; and receiving, by the digital wallet on the user computing device and from the merchant website via the network connection, a request for payment information to complete a transaction; displaying, by the digital wallet on the user computing device while the web browser application remains navigated to the merchant website, a second user interface depicting a confirmation display requesting the user to authorize the transaction using the payment information; as recited in claims 32, 39 and 46.  Moreover, the missing claimed elements from Bishop are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Bishop disclosures because it is not common to: determining, by the digital wallet on the user computing device, that the merchant website is authentic prior to establishing a network connection using the defined messaging protocol between the merchant website and the digital wallet on the user computing device; based on a determination that the merchant website is authentic, establishing the network connection between the merchant website and the digital wallet on the user computing device; and receiving, by the digital wallet on the user computing device and from the merchant website via the network connection, a request for payment information to complete a transaction; displaying, by the digital wallet on the user computing device while the web browser application remains navigated to the merchant website, a second user interface depicting a confirmation display requesting the user to authorize the transaction using the payment information.  Hence, the claims are allowable over the cited prior art.  Dependent claims 33-38, 40-45 and 47-51 are also allowable for the same reason(s) described above.

7.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/11/2022